DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen et al US 6644637.

    PNG
    media_image1.png
    407
    505
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    376
    504
    media_image2.png
    Greyscale

Shen discloses a clamping device comprising a body part (68) attached to a base (table, 12) to which a securing member (10) is secured, a push-operation part (40, 48) that is provided to the body part and that is actuated by supplying of a pressure medium, and a clamp part (28) that is swingably provided (via 50, col. 6, lines 13-20, rotated rod 48, to open and close clamp arm 28)  to the body part and pushed and actuated by the push-operation part (40), the actuating of the push-operation part by the pressure medium supplied by a pressurization device (42) pushing the clamp part, whereby the clamp part is actuated, the securing member, which is positioned on the base, is pressed, and the securing member is secured to the base, wherein the clamping device is characterized in that the pressurization device is provided with a plunger cylinder unit for accommodating the pressure medium, which is provided within the body part, a plunger unit (70, 72, 76) that moves through the interior 
As for claim 2, Shen discloses wherein the clamp part is swingably provided to the body part by a shaft member (50) insertably/detachably provided to the body part, and the clamp part (28) can be removed from the body part for replacement by removing the shaft member.
As for claim 3, Shen discloses wherein the manual operation part (42) is provided with an externally threaded screw part (58 and 59) and an internally threaded screw part (62); and the plunger unit (70) is actuated by an operation for threading the externally threaded screw part into the internally threaded screw part (col. 6, lines 55-67).
As for claim 4, Shen discloses wherein the manual operation part (42, screw pump) is provided with an externally threaded screw part (58) and an internally threaded screw part (60); and the plunger unit is actuated by an operation for threading the externally threaded screw part into the internally threaded screw part (col. 6, lines 55-67).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723